Title: To Benjamin Franklin from Robert Morris, 14 September 1781
From: Morris, Robert
To: Franklin, Benjamin


Sir
Office of Finance Philada. Septbr. 14th. 1781
I take the Liberty to enclose to you a Note of two Books of which I am to request that you will cause three compleat Setts to be purchased on the public Account and sent to me by three different Conveyances. I am very respectfully Sir your most Obedient & humble Servant
Robt Morris
His Excy. Benjn. Franklin Esqr. Minister Plenipotentiary from the United States at the Court of Versailles
 
Notation: R. Morris Sept. 14. 1782
